     Case 3:20-cv-00657-JAH-AGS Document 19 Filed 07/01/20 PageID.81 Page 1 of 2



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10   Mark NEIL,                                             Case No.: 20-cv-0657-JAH-AGS
11                                         Plaintiff,       ORDER CONVERTING EARLY
                                                            NEUTRAL EVALUATION TO ZOOM
12   v.
                                                            VIDEO CONFERENCE
13   EXPERIAN INFORMATION
14   SOLUTIONS, INC., et al.,
15                                      Defendants.
16
17            The Court converts the July 9, 2020 Early Neutral Evaluation to a Zoom video
18   conference. Before the ENE, the Court will e-mail counsel of record an invitation and link
19   allowing them to join the Zoom call. Participants will start in a joint session, then be moved
20   to separate breakout rooms so that each side can communicate confidentially with the
21   Court.
22            Counsel are responsible for ensuring that their clients can participate in the ENE. All
23   participants are expected to devote their full attention to the ENE as though they were
24   attending in person.
25            By July 6, 2020, the parties must email chambers with a list of participants for each
26   side, as well as a backup phone number in the event there are technical problems with
27   Zoom. Participants must connect to the call 5 minutes before the scheduled start time.
28

                                                        1
                                                                                    20-cv-0657-JAH-AGS
     Case 3:20-cv-00657-JAH-AGS Document 19 Filed 07/01/20 PageID.82 Page 2 of 2



1          Participants are encouraged to familiarize themselves with the Zoom program before
2    the ENE, and to contact chambers at efile_Schopler@casd.uscourts.gov if they have any
3    questions.
4    Dated: July 1, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                             20-cv-0657-JAH-AGS
